Fourth Court of Appeals
                                      San Antonio, Texas
                                          September 23, 2015

                                          No. 04-15-00578-CV

                                 IN RE Raymond Payton TAYLOR

                                   Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Jason Pulliam, Justice

        On September 15, 2015, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on September 23, 2015.




                                                          _________________________________
                                                          Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2015.



                                                          ___________________________________
                                                          Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2014-CI-05326, styled Raymond Payton Taylor v. Wanda Swim and Jamie
Hogue, pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Janet P. Littlejohn
presiding.